[ifsrercsigned20180223001.jpg]
1544609_6 February 21, 2018 RERC, LLC 6600 Westown Parkway Suite 260 West Des
Moines, IA 50266 Attention: Mr. Kenneth P. Riggs, Jr. Re: TIAA Real Estate
Account - ERISA Independent Fiduciary Dear Mr. Riggs: This amended and restated
letter agreement (the “Agreement”) sets forth the terms and conditions under
which Teachers Insurance and Annuity Association of America (the “Company” or
“TIAA”) offers to appoint RERC, LLC, a Situs Company, (“RERC”) to serve as the
Independent Fiduciary, as defined below, under the Employee Retirement Income
Security Act of 1974, as amended (“ERISA”) for the Company’s real estate pooled
separate account, called the TIAA Real Estate Account (the “Account”). The
Account is designed primarily for investment by participants in retirement plans
qualified under §401(a) and §403(a) of the Internal Revenue Code of 1986, as
amended (“Code”), Code §403(b) plans, and certain individual retirement
annuities under §408 of the Code. As used hereunder, each of Company and
Independent Fiduciary shall also be referred to as a “Party” and collectively,
the “Parties.” This Agreement hereby amends and restates in its entirety the
prior letter agreement between the Parties hereto dated February 2, 2015. 1.
Background On October 17, 1996 the Company was granted a prohibited transaction
exemption (“PTE”) from the Department of Labor (“DOL”), PTE 96-76, Exemption
Application No.D- 09915, 61 Fed. Reg. 54229 (1996). PTE 96-76 provides an
exemption from certain potential prohibited transactions under § 406 of ERISA
and § 4975 of the Code with respect to certain transactions or classes of
transactions involving the Account. Among other features, the Account offers a
stand-by liquidity mechanism under which units of interest in the Account
(“Units”) may be purchased or sold by the Company. PTE 96-76 contemplates that
various aspects of the Account’s operation will be subject to the oversight of
an Independent Fiduciary (“Independent Fiduciary”) which will be a business
organization with substantial real estate investment experience and which will
be familiar with the responsibilities of a fiduciary with respect to benefit
plans under ERISA. The Independent Fiduciary will act for the exclusive benefit
of the plans and plan participants who elect to participate in the Account. As
used hereunder, the term “Independent Fiduciary” shall refer to RERC. Exhibit
10.1



--------------------------------------------------------------------------------



 
[ifsrercsigned20180223002.jpg]
1544609_6 Included in PTE 96-76, Section III (e), 61 Fed. Reg. 54230-54231, are
descriptions of the responsibilities of the Independent Fiduciary. The valuation
procedures and rules for the Account are described in Exhibit A to this
Agreement and in the proposed PTE, 61 Fed. Reg. 15128, pages 15134-15136 (1996).
2. Compensation Compensation for services rendered by RERC pursuant to this
Agreement shall be paid from the Account in the amounts and in accordance with
the terms and conditions set forth in Schedule 1 attached hereto. 3. Duties and
Responsibilities of the Company The Company is an investment manager, as defined
in Section 3(38) of ERISA, with respect to the Account, and shall be primarily
responsible, as a fiduciary under ERISA, for all aspects of the establishment
and administration of the Account. The Company alone shall be responsible for
making determinations with respect to the acquisition and disposition of
properties by the Account and for all other aspects of the investment of Account
assets, subject to the duties and responsibilities of specifically set forth in
PTE 96-76 and paragraph 4 hereof. 4. Duties and Responsibilities of Independent
Fiduciary A. The Independent Fiduciary’s duties and responsibilities under this
Agreement shall be those set forth in PTE 96-76 and as described below: (1) The
Independent Fiduciary will review and approve the valuation of the Account and
of the properties held in the Account as outlined in the proposed PTE, 61 Fed.
Reg. 15128, pgs. 15134-15136 and as more specifically described in the valuation
procedures and rules which have been adopted for the Account by the Company (the
“Valuation Procedures and Rules”) and which shall be subject to the approval of
the Independent Fiduciary. A current copy of the Valuation Procedures and Rules
for the Account is attached hereto as Exhibit A. (2) The Independent Fiduciary
will approve the appointment of all independent appraisers retained by the
Company to perform periodic valuations of Account properties. For this purpose,
the Company will forward to the Independent Fiduciary information provided to
the Company with respect to the background, education and experience of each
such independent appraiser. (3) The Independent Fiduciary may require an
appraisal in addition to those conducted by an independent appraiser appointed
as provided in clause (2) above, when it believes that the characteristics of a
particular property have changed materially or with respect to any property
where it deems an additional appraisal to be necessary or appropriate in order
to assure a correct Account valuation. The Independent Fiduciary will perform
such reviews of Account properties as it may determine to be necessary or
desirable in establishing the necessity of such additional appraisals. The
Independent Fiduciary shall have the authority to designate independent
appraisers to be hired by the Company to perform any such additional appraisals,
but the Company hereby reserves the right to disapprove any such selection.
Accordingly, the Independent Fiduciary shall notify the Company at least
fourteen (14) days prior to the anticipated hiring of any appraiser not
previously approved by the Company. Any such appraiser



--------------------------------------------------------------------------------



 
[ifsrercsigned20180223003.jpg]
1544609_6 will be deemed approved by the Company if the Company fails to object
within fourteen (14) days of receipt of the aforesaid notice and the Company
will, thereupon, hire such appraiser. The Company may in its sole discretion
withdraw its approval of an appraiser at any time prior to hiring such appraiser
for future appraisals by giving a notice of withdrawal of its approval. (4) The
Independent Fiduciary shall review purchases and sales of Units (as defined in
PTE 96-76, Section IV(P), 61 Fed. Reg. 54233) by Account participants and the
Company to assure that correct Account values are applied. With respect to the
foregoing, the Independent Fiduciary may rely upon the truth, completeness and
correctness of information provided to it by the Company or by the independent
auditor designated by the Company with respect to the Account. (5) If required
under PTE 96-76, the Independent Fiduciary will determine with the Company the
appropriate “Trigger Point” (as defined in PTE 96- 76, Section IV(o), 61 Fed.
Reg. 54233) relating to the level of the Company’s ongoing ownership of
Liquidity Units (as defined in PTE 9676, Section IV(g), 61 Fed. Reg. 54232) in
the Account and the manner in which any reduction of the Company’s participation
in excess of such Trigger Point is to be effected as contemplated under the PTE.
If the Independent Fiduciary believes that asset sales are desirable in order to
reduce the Company’s ownership of Units in the Account, then the Independent
Fiduciary will participate in the planning of any such program of sales,
including the selection of the properties to be sold and the guidelines to be
followed in making such sales. (6) In the event of the termination of the
Account as described in PTE 96-76, Section III(e)(10) and (11), 61 Fed. Reg.
54231, the Independent Fiduciary will approve the sale of Account properties and
supervise Account operation during the “Wind Down” period (as defined in PTE
96-76, Section IV(q), 61 Fed. Reg. 54233). Such period will commence with the
Company’s notice to Account participants of its termination of the Account and
will end on the date that no Units are held by any Participant and, if
applicable, Participating Plans (as such terms are defined in PTE 96-76, Section
IIII, 61 Fed. Reg. 54229 and Section IV(h), 61 Fed. Reg. 54232, respectively).
(7) The Independent Fiduciary will review and approve the investment guidelines
established by the Company for the Account and will monitor the conformity of
all property acquisitions and sales with the requirements of such guidelines.
(8) With respect to any other transaction or matter involving the Account that
is submitted to the Independent Fiduciary by the Company, the Independent
Fiduciary will review said transaction or matter in order to determine whether
it is fair to the Account and in the Account’s best interests. (9) The
Independent Fiduciary and management of the Company, acting on behalf of the
Account, may agree to have more frequent communications than required under PTE
96-76 and under this Agreement to discuss the affairs of the Account, including
but not limited to the economic conditions impacting the commercial real estate
markets and valuations of the assets and liabilities in the Account and
oversight with respect to the Account’s liquidity position from time to time. B.
In the event that the Company or the DOL or any other governmental agency
requires or requests the Independent Fiduciary to perform additional functions
reasonably related



--------------------------------------------------------------------------------



 
[ifsrercsigned20180223004.jpg]
1544609_6 to the type of review described herein, or to undertake duties with
respect to the Account beyond those specifically enumerated herein, these
additional duties and functions shall be deemed to be included among the duties
of under this Agreement, provided that: (1) The Company requests the Independent
Fiduciary to perform such activity in writing; and (2) The Independent Fiduciary
and the Company determine the nature and amount of any additional compensation
that may be appropriate with respect to such additional duties. If the
Independent Fiduciary and the Company are not able to agree upon the nature and
amount of any additional compensation, the Independent Fiduciary and the Company
hereby agree to submit any disputed issues to arbitration conducted in
accordance with the rules (“Rules”) of the American Arbitration Association
(“AAA”) then in effect and to be bound by the results thereof; provided,
however, that the Independent Fiduciary shall nevertheless perform the
additional duties described above during the time required for a final
determination to be made with respect to the nature and/or amount of any
additional compensation that it may receive. Any such arbitration will be
conducted before a panel of three arbitrators selected using the screening
process provided in the Rules. The arbitration panel, and not any federal, state
or local court or agency, shall have exclusive authority to resolve any dispute
relating to payment of such additional compensation to the Independent Fiduciary
as referenced in this paragraph 4.B.(2). The arbitration panel shall have no
power to award non-monetary or equitable relief of any sort and such panel shall
also have no power to award damages inconsistent with the terms of this
Agreement. Judgment on any arbitration award may be entered in any court having
jurisdiction over this Agreement. C. The Independent Fiduciary will meet with
the Company on no less than a quarterly basis to review the activities of the
Account and the actions that the Independent Fiduciary has taken under this
Agreement. The Independent Fiduciary will submit to the Company a summary report
from time to time as it may deem necessary or appropriate, but no less
frequently than annually. Such report shall be a written report that summarizes
and explains all actions and activities that the Independent Fiduciary has
undertaken since the submission of the last such report or the commencement of
its terms, except those actions and activities that the Independent Fiduciary in
its judgment deems to be not material. All or any part of any such report may,
after consultation with the Independent Fiduciary, be provided by the Company to
any Account participant or to the DOL or any other governmental agency. The
Independent Fiduciary shall maintain appropriate records of its actions and
activities under this Agreement and will allow the Company to review such
records during normal business hours upon reasonable prior request by the
Company, and the Company, after consultation with, may provide the results of
any such review to the DOL or to any other governmental agency. D. The
Independent Fiduciary may make all reasonable inquiries, consult with whomever
it reasonably deems necessary, do all acts that are reasonably necessary to the
performance of its duties, and review such Company documents as are reasonably
appropriate for carrying out its responsibilities under this Agreement. All work
to be performed, pursuant to this paragraph 4, may be performed during normal
business hours at the Company’s Home Office, 730 Third Avenue, New York, New
York 10017-3206 or such other place as may be reasonably designated by the
Independent Fiduciary, including its offices. 5. Representations, Warranties and
Covenants



--------------------------------------------------------------------------------



 
[ifsrercsigned20180223005.jpg]
1544609_6 The Independent Fiduciary represents and agrees that: A. The
Independent Fiduciary has at least five years of experience with respect to
commercial real estate investments. B. The gross income which is received by the
Independent Fiduciary (or any partnership or corporation of which is a 10
percent or more partner or shareholder) from the Company and its affiliates (as
defined in PTE 96-76, Section IV(b), 61 Fed. Reg. 54231-54232) for any fiscal
year ending during the term of this Agreement shall not exceed 5 percent of its
annual gross income from all sources for the preceding fiscal year. Such income
limitation will include services rendered to the Account as the Independent
Fiduciary under any PTE granted by the DOL. The Independent Fiduciary will
provide, on or before February 15, of each year, a written report to the Company
of the gross income it received from the Company in the prior fiscal year as a
percentage of the gross income received during the preceding fiscal year. C. The
Independent Fiduciary shall not (i) acquire any property from, sell any property
to or borrow any funds from, the Company or any of its affiliates during the
period for which it serves as an Independent Fiduciary under this Agreement and
for a period of six months thereafter, or (ii) negotiate any such transaction
described in (i) during the period that serves as the Independent Fiduciary. D.
In the event that the DOL requires additional representations by the Independent
Fiduciary, it is agreed that the Independent Fiduciary will make any such
reasonably required representations that are true in fact. 6. Independent Status
As the Independent Fiduciary, the Independent Fiduciary shall not be an agent of
the Company. In keeping with this status, the Independent Fiduciary shall be
free to control its method of fulfilling its responsibilities within the
framework of its obligations to the Participants (and their beneficiaries) and,
if applicable, Participating Plans (as such terms are defined in PTE 96-76,
Section IIII, 61 Fed. Reg. 54229 and Section IV(h), 61 Fed. Reg. 54232,
respectively) and to the Company. 7. Fiduciary Standards and Confidentiality A.
Fiduciary Standards (1) Notwithstanding any other provision of this Agreement,
it is understood that the Independent Fiduciary will act as a fiduciary, as
defined in ERISA, with respect to the Participants and their beneficiaries (and,
if applicable, Participating Plans) that invest in the Account, and that the
Independent Fiduciary will perform its duties under this Agreement for the
exclusive benefit of such Participants, their beneficiaries and Participating
Plans and in conformity with the legal requirements imposed upon it by ERISA.
(2) It is understood that the Independent Fiduciary will not unnecessarily
engage in any activity in connection with this appointment that is adverse to
the interest of the Company. The Independent Fiduciary may provide similar
independent fiduciary services with



--------------------------------------------------------------------------------



 
[ifsrercsigned20180223006.jpg]
1544609_6 respect to other benefit plans subject to ERISA; provided, however,
that the Independent Fiduciary does not use or disclose in such relationships
Confidential Information (as defined below) obtained by the Independent
Fiduciary in the course of providing services under this Agreement. (3) Upon
termination of this Agreement, the Independent Fiduciary will disclose to the
Company all material in its possession that has been released to it by the
Company or produced pursuant to this Agreement. Such material may be retained by
the Independent Fiduciary if it deems such retention to be necessary to protect
its interests or the interests of the Participants and their beneficiaries (and,
if applicable, Participating Plans) that have invested in the Account. If the
Independent Fiduciary retains any such material, it shall promptly notify the
Company in writing of such action. The aforesaid notice shall include an
itemized list of all retained documents and other materials. Upon receipt of the
aforesaid notice, or at any time thereafter, the Company may at its option,
require that the Independent Fiduciary deliver all such retained material to the
person who succeeds to its position as Independent Fiduciary. However, the
Independent Fiduciary may retain any materials that it deems necessary to
protect its interests, provided that copies of said materials are furnished to
either the Company or the Independent Fiduciary’s successor as Independent
Fiduciary, upon request. B. Confidentiality. In connection with this Agreement,
certain Confidential Information (as defined below) regarding each Party (such
party a “Disclosing Party”) may be disclosed to the other Party (such party a
“Recipient Party”) in order for each Party to perform their respective
obligations hereunder. (1) Definitions. For purposes hereof, the definitions of
Company and Independent Fiduciary shall be deemed to include any parent,
subsidiary, affiliate of, or entity under common control with any entity
constituting the Company or Independent Fiduciary. “Affiliates” shall mean a
business entity now or hereafter controlled by, controlling or under common
control with either Company or Independent Fiduciary. “Control” exists when an
entity owns or controls directly or indirectly 50% or more of the outstanding
equity representing the right to vote for the election of directors or other
managing authority of another entity. “Representatives” shall mean any of TIAA’s
or Independent Fiduciary’s directors, officers, employees, agents or advisors
(including, without limitation, attorneys, accountants and contractors or
consultants retained by either Party). (2) Confidential Information. As used
herein, Confidential Information shall mean any of the following information
regarding either TIAA or Independent Fiduciary disclosed before or after the
date hereof (“Confidential Information”): a. any data or information that is
competitively sensitive and not generally known to the public, including but not
limited to, products, business and marketing plans, marketing strategies or
techniques, financial information, pricing, operations, vendor relationships,
customers or customer relationships, customer profiles, sales estimates, trade
secrets and internal performance results relating to the past, present or future
business activities of Independent Fiduciary or TIAA or any of their customers,
subsidiaries, or third party vendors; b. any scientific or technical
information, concepts, design, process, procedure, formula, or improvement that
is commercially valuable, not generally known to the



--------------------------------------------------------------------------------



 
[ifsrercsigned20180223007.jpg]
1544609_6 public and secret in the sense that its confidentiality affords TIAA
or Independent Fiduciary a competitive advantage over its competitors; and c.
all documentation, media, reports, data, specifications, computer hardware or
software, computer programs, source code, object code, flow charts, mappings,
interfaces, databases, inventions, engineering and laboratory notebooks,
drawings, diagrams, schema, prototypes and models, know-how, show-how, trade
secrets and any other tangible manifestation (including data in computer or
other digital format) of any of the foregoing, whether or not patentable or
copyrightable; and d. Highly Confidential Information. Highly Confidential
Information (“HCI”) shall mean non-public information that, if disclosed in
violation of the terms of the Agreement, could have a material adverse impact to
TIAA’s business or operations, including, but not limited to, (i) material
non-public information about TIAA’s business, finances or operations; (ii)
authentication data, such as PINs or passwords; (iii) cryptographic keying
material, with the exception of public keys; (iv) information related to an
information security incident; or (v) other Confidential Information that TIAA
classifies as HCI in accordance with TIAA’s data classification policies (3)
Confidentiality Obligations. Except as expressly authorized by prior written
consent of the Disclosing Party, the Recipient Party shall: a. limit access to
and use of any Confidential Information received by it to its Representatives
who have a need-to-know in connection with evaluating the Opportunity, and only
for use in connection therewith; b. advise its Representatives having access to
the Confidential Information of the proprietary nature thereof and of the
obligations set forth in this Agreement; c. take appropriate action by agreement
with its Representatives having access to the Confidential Information to
fulfill its obligations under this Agreement; d. safeguard all Confidential
Information received by it using a reasonable degree of care, but not less than
that degree of care used by it in safeguarding its own similar information or
material; and e. not disclose or disseminate any Confidential Information
received by it to third parties not authorized hereunder without the prior
written consent of the Disclosing Party. (4) Return of Confidential Information.
Upon the request of the Disclosing Party, the Recipient Party shall collect and
surrender (or confirm the destruction or non- recoverable data erasure of) all
Confidential Information and all memoranda, notes, records, drawings, manuals,
records, and other documents or materials (and all copies of same, including
“copies” that have been converted to computerized media in the form of image,
data or word processing files either manually or by image capture) based on or
including any Confidential Information, and such destruction shall be certified
in writing to the Disclosing Party by an authorized officer of the Recipient
Party supervising such destruction; provided, however, that RERC may retain such
limited media and materials containing Confidential Information of the Company
for customary archival and audit purposes (including with respect to regulatory
compliance). (5) Exceptions. Notwithstanding anything herein to the contrary, no
obligation or liability shall accrue hereunder with respect to any Confidential
Information that:



--------------------------------------------------------------------------------



 
[ifsrercsigned20180223008.jpg]
1544609_6 a. was in the public domain prior to the date of this Agreement or
subsequently came into the public domain through no act of the Recipient Party;
b. was lawfully received by the Recipient Party from a third party free of any
obligation of confidentiality to such third party; c. was already in the lawful
possession of the Recipient Party prior to receipt thereof from the Disclosing
Party; d. is required to be disclosed in a judicial or administrative
proceeding, or as otherwise required to be disclosed by law; provided, however,
the Recipient Party shall give as much advance notice (unless prohibited by law)
of the possibility of such disclosure as practicable so the Disclosing Party may
attempt to stop such disclosure or obtain a protective order concerning such
disclosure with Recipient Party’s reasonable assistance, at Disclosing Party’s
expense; e. was independently developed by the Recipient Party without using or
referring to the Disclosing Party’s Confidential Information; or f. is disclosed
by the Recipient Party in accordance with prior written approval of the
Disclosing Party. (6) No Rights in Confidential Information. This Agreement does
not confer any right, license, interest or title in, to or under the
Confidential Information to the Recipient Party and no license is hereby granted
to the Recipient Party, by estoppel or otherwise, under any patent, trademark,
copyright, trade secret or other proprietary rights of the Disclosing Party.
Title to the Confidential Information shall remain solely in the Disclosing
Party. 8. Personnel with Primary Responsibility; Successor The Independent
Fiduciary agrees that, without limiting its responsibilities under this
Agreement or under ERISA, primary responsibility for the performance of the
services contemplated under this Agreement shall be assigned to Kenneth P.
Riggs, Jr., and that the Independent Fiduciary will use its best efforts to
assure that Kenneth P. Riggs, Jr. continues to act in such capacity during the
term of this Agreement. In the event that Kenneth P. Riggs, Jr. does not, for
any reason, continue to serve in such capacity, the Independent Fiduciary agrees
that it will assign primary responsibility for the duties contemplated under
this Agreement to a senior employee of the Independent Fiduciary of similar
experience and ability (the “Successor”). Any Successor shall be subject to the
written approval or rejection by the Company (which approval or rejection shall
be made by the Company in its sole discretion) within forty-five (45) days of
the Company’s receipt of written notice from the Independent Fiduciary of the
Successor. Any such Successor will be deemed approved by the Company if the
Company fails to reject the Successor within such forty-five (45) day period. 9.
Effective Date/Termination Notice A. The term of the Agreement shall become
effective on March 1, 2018. B. The Independent Fiduciary’s appointment shall
commence on the date this Agreement becomes effective for a term extending
through February 28, 2021, and shall be renewable by the Company, from time to
time, and without limitation on the number of renewals, for additional three (3)
year terms. The Company shall delegate to a special subcommittee of the
Company’s Investment Committee (the “Subcommittee”) the sole power



--------------------------------------------------------------------------------



 
[ifsrercsigned20180223009.jpg]
1544609_6 to renew any such appointment and the Subcommittee shall not renew the
appointment if forty percent (40%) of the Subcommittee members disapprove of
such renewal. Upon expiration of the Independent Fiduciary’s appointment without
renewal this Agreement shall terminate. C. The Independent Fiduciary may
terminate this Agreement at any time but must give at least one hundred eighty
(180) days prior written notice to the Company. The Company must terminate this
Agreement and the Independent Fiduciary’s appointment prior to the expiration of
the term of its appointment if a majority of the Subcommittee members determines
that: (1) the Independent Fiduciary has breached any representation set forth in
paragraph 5 above; (2) that the Independent Fiduciary has failed to carry out
its responsibilities under this Agreement in an effective manner, or is unable
to do so; or (3) that a merger or restructuring of the Independent Fiduciary
with or into another entity may cause a conflict of interest that shall impair
the Independent Fiduciary’s ability to carry out its responsibilities under this
Agreement in an effective manner. In addition, this Agreement shall be
terminable, at the Company’s sole option, if (i) the Independent Fiduciary ever
ceases to be a legal entity, whether through merger, acquisition or otherwise,
or (ii) the Independent Fiduciary shall ever be owned directly by an ‘Affiliate’
(as such term is defined in PTE 96-76) of TIAA. In the event that the
Independent Fiduciary’s term shall terminate as described in this paragraph 9C.,
the Independent Fiduciary shall be compensated only for services performed by it
prior to the date of such termination. D. Unless otherwise expressly provided
herein, any notice, demand or request under this Agreement shall be deemed to
have been properly given and served by depositing the same in First Class U.S.
Mail, addressed as provided herein, postpaid and registered or certified with
return receipt requested. Any such notice, demand or request shall be effective
upon being deposited in such certified First Class U.S. Mail. However, the time
period in which a response or action to any such notice, demand or request must
be given or taken shall commence to run from the date of receipt on the return
receipt of the notice, demand or request by the addressee thereof. Rejection or
other refusal to accept or the inability to deliver because of changed address
of which no notice was given shall be deemed to be receipt of the notice, demand
or request. E. Any notice given under this Agreement shall be in writing and
addressed as follows: If to the Company (or such other person or persons as the
Company may designate in writing to RERC): Chief Legal Officer Teachers
Insurance and Annuity Association of America 730 Third Avenue New York, NY
10017-3206 If to RERC (or such other person or persons as the RERC may designate
in writing to the Company): Mr. Kenneth P. Riggs, Jr. President RERC 6600
Westown Parkway, Suite 260 West Des Moines, IA 50266



--------------------------------------------------------------------------------



 
[ifsrercsigned20180223010.jpg]
1544609_6 riggs@rerc.com with a copy to the following address and email: Situs
Attn: Legal Department 5065 Westheimer, Suite 700E Houston, TX 77056
legal@situs.com 10. Indemnification and Insurance A. Subject to the limitations
below in clause C of this paragraph 10, the Independent Fiduciary shall be
indemnified and saved harmless by the Account from and against any and all
claims of liability arising in connection with the exercise of its duties and
responsibilities to the Account by reason of any act or omission, including all
expenses reasonably incurred in the defense of such act or omission, unless (1)
it shall be established by final judgment of a court of competent jurisdiction
that such act or omission involved a violation of the duties imposed by Part 4
of Title I of ERISA on the part of the Independent Fiduciary, or (2) in the
event of a settlement or other disposition of such claim involving the Account,
it is determined by written opinion of independent counsel acceptable to both
Parties, that such act or omission involved a violation of the duties imposed by
Part 4 of Title I of ERISA on the part of the Independent Fiduciary. B. Subject
to the limitations below in clause C of this paragraph 10, the Account shall pay
expenses (including reasonable attorneys’ fees and disbursements), judgments,
fines and amounts paid in settlement incurred by the Independent Fiduciary in
connection with any of the proceedings described above, in advance of the final
disposition of such proceedings, provided that (1) the Independent Fiduciary
shall repay such advances to the Account, plus reasonable interest, if it is
established by a final judgment of a court of competent jurisdiction, or by
written opinion of independent counsel under the circumstances described above
in clause A of this paragraph 10, that the Independent Fiduciary violated its
duties under Part 4 of Title I of ERISA, and (2) the Independent Fiduciary
shall, in the discretion and upon the request of the Company, provide a bond or
make other appropriate arrangements for repayment of advances. Notwithstanding
the foregoing, no such advances shall be made in connection with any claim
against the Independent Fiduciary that is made by the Account or the Company,
provided that upon the final disposition of such claim, the expenses (including
reasonable attorneys’ fees and disbursements), judgments, fines and amounts paid
in settlement incurred by the Independent Fiduciary shall be reimbursed by the
Account to the extent provided above. C. The indemnification provided under
clauses A and B of this paragraph 10 shall apply only to claims and expenses not
actually covered by insurance. The Independent Fiduciary agrees to maintain
professional liability coverage that includes coverage for its responsibilities
under this Agreement, with limits of at least $5 million for errors and
omissions, $2 million for general business liability, and a $1 million fidelity
bond, throughout the term of this Agreement. 11. Entire Agreement



--------------------------------------------------------------------------------



 
[ifsrercsigned20180223011.jpg]
1544609_6 This Agreement contains the entire agreement between the Parties with
respect to the subject matter hereof and supersedes any and all prior written,
oral or other understandings with respect to the subject matter hereof. However,
where the text of this Agreement contains express reference to PTE 96-76, or
specific paragraphs of PTE 96-76 and the proposed PTE, 61 Fed. Reg. 15128
(1996), and the representations made therein, it is the intention of the Parties
that PTE 96-76 and the proposed exemption be incorporated in this Agreement for
the purpose of construing the meaning of such express references. This Agreement
may not be changed orally or by conduct but only by an agreement in writing
signed by both Parties. 12. No Waiver Failure to insist upon strict compliance
with any of the terms, covenants, or conditions of this Agreement shall not be
deemed a waiver of such term, covenant, or condition, nor shall any waiver or
relinquishment of any right or power hereunder at any one or more times be
deemed a waiver or relinquishment of such right or power at any other time or
times. 13. Severability The invalidity or unenforceability any provision of this
Agreement shall in no way affect the validity or enforceability of any other
provision. 14. Choice of Law This Agreement and performance hereunder is subject
to ERISA. However, to the extent that this Agreement and performance hereunder
is not governed by ERISA or other applicable federal law, the laws of the State
of New York shall apply without giving effect to any provisions relating to
conflict of laws that would require the laws of another jurisdiction to apply.
The choice of law embodied in this paragraph 15 shall be effective irrespective
of the jurisdiction in which any suit, action or proceeding may be instituted.
15. Written Information Security Program During the term of this Agreement, and
thereafter for so long as RERC retains any TIAA HCI, RERC shall maintain an
effective written information security program designed to protect any HCI
provided by TIAA to RERC. Please signify your acceptance by signing below and
returning a copy of this Agreement to the Company. Sincerely, TEACHERS INSURANCE
AND ANNUITY ASSOCIATION OF AMERICA By: Name: Robert L. Rivenbark Title: Sourcing
Manager



--------------------------------------------------------------------------------



 
[ifsrercsigned20180223012.jpg]
1544609_6 Accepted: RERC, LLC By: ____________________________________ Name:
______________________________ Title: _______________________________ Kenneth P.
Riggs, Jr. President



--------------------------------------------------------------------------------



 
[ifsrercsigned20180223013.jpg]
1544609_6 SCHEDULE 1 TEACHERS INSURANCE AND ANNUITY ASSOCIATION OF AMERICA
INDEPENDENT FIDUCIARY COMPENSATION SCHEDULE FOR THE TIAA REAL ESTATE ACCOUNT The
fee payable to RERC during the term of this Agreement shall be a fixed annual
fee of Eight Hundred and Fifty Thousand Dollars ($850,000) for each 12 month
period between March 1, 2018 and February 28, 2021, plus its reasonable
out-of-pocket expenses. One quarter of the fee for each such 12 month period set
forth above shall be paid in arrears on the last business day of each calendar
quarter, with the first pro rated payment due as of March 31, 2018 and the final
pro rated payment due on February 28, 2021. In addition, the fee will be
adjusted to reflect changes in the number of individual properties owned by the
Account as compared to the number of individual properties owned as of February
28, 2018 (the “Baseline Level”), which Baseline Level shall be mutually agreed
to between the Parties prior to such date. Thereafter the Baseline Level shall
be reset annually on February 1 of each succeeding year during the term of this
Agreement to a level mutually agreed to between the Parties prior to such date.
For purposes hereof, an “individual property” shall mean a property that is
appraised on a quarterly basis, regardless of whether the Account reports, for
financial statement purposes, such property as an individual investment. For
every increase (decrease) of twenty-five (25) properties from the Baseline
Level, the fee will increase (decrease) by twenty-five thousand dollars
($25,000) on an annualized basis as follows. The fee increase (decrease), if
any, will be assessed as of the first day of each calendar quarter and will be
adjusted up (down) by Six Thousand Two Hundred and Fifty Dollars ($6,250) for
every increase (decrease) of twenty-five (25) properties from the Baseline Level
through the term of this Agreement. As an example only, if the Baseline Level
was 150 individual properties and as of July 1, 2018, the Account owned 176
individual properties, the fee would increase by $6,250 for the calendar quarter
ending September 30, 2018. If then, as of October 1, 2018, the Account owned 174
individual properties, the fee would decrease by $6,250 for the calendar quarter
ending December 31, 2018 and overall be the same as the fee for the quarter
ended June 30, 2018. Notwithstanding the foregoing, no further payment during
any fiscal year shall be paid to RERC by the Company, the Account or any
affiliates thereof if such payment, when aggregated with all other payments from
the Company, the Account or its affiliates to RERC and its affiliates during
such fiscal year, would exceed five percent (5%) of RERC’s annual gross income
from all sources during RERC’s preceding fiscal year (the “5% Limit”). In
addition to the covenants set forth in Section 5.B. of the Agreement, the
Parties hereto agree to work in good faith and cooperate reasonably in advance
of any payment under this Agreement to ascertain whether the 5% Limit may be
reached, including but not limited to RERC making its independent auditors
available for consultation with the Company, upon reasonable request and with
reasonable notice. Direct out-of-pocket documented expenses shall be reimbursed
as incurred and shall be limited to reasonable travel-related expenses,
including transportation, hotels, and meals incurred in the performance of
RERC’s duties. RERC shall, however, bear the cost of all operating and
administrative expenses relating to the performance of its obligations and
duties under this Agreement.



--------------------------------------------------------------------------------



 
[ifsrercsigned20180223014.jpg]
1544609_6 EXHIBIT A TEACHERS INSURANCE AND ANNUITY ASSOCIATION OF AMERICA
VALUATION PROCEDURES AND RULES FOR REAL ESTATE ACCOUNT This outline summarizes
the basic elements of the valuation procedures and rules for the Account. Basic
Principles 1. The valuation of equity real estate holdings is not an exact
science; it requires appraisals which are independent estimates of market value.
A. Sales are the best measure of the value of equity real estate holdings, but
since they don’t occur frequently, appraisals are generally believed to be the
best estimate of value at a given point in time. B. External appraisals are
expensive, and a balance is required between the accuracy of the estimate of
value and the cost to the Account of additional appraisals. 2. The Account’s
valuation procedures and rules are under the direct supervision of an
Independent Fiduciary and operate within guidelines and limits established by
the Independent Fiduciary. Valuation Procedures for the Account 1. Independent
Fiduciary. The valuation of Account properties is conducted under the
supervision of the Independent Fiduciary. A. The valuation procedures and rules
will be approved by the Independent Fiduciary. They cannot be changed without
the consent of the Independent Fiduciary. B. The rules will limit the extent to
which a property’s value can change without the prior approval of the
Independent Fiduciary. C. The Independent Fiduciary may require a new
independent appraisal of any property at any time. 2. Initial Valuation. The
initial value of each property will be based on an independent appraisal at the
time of closing of the purchase (or the contract price relating to the purchase,
if there is no independent appraisal at the time of closing), which may result
in a potential unrealized gain or loss reflecting the difference between the
investment’s fair value and its cost basis (which is inclusive of all expenses
relating to purchase, such as acquisition fees, legal fees and expenses, and
other closing costs). 3. Scheduled Valuations. A. Independent Appraisals. Each
property will be valued by an independent appraiser at least once per calendar
quarter.



--------------------------------------------------------------------------------



 
[ifsrercsigned20180223015.jpg]
1544609_6 (i) The appraisal cycle will be set up so that properties will be
independently appraised in as spread out a pattern as practical over the course
of a calendar quarter, which is intended to result in appraisal adjustments, if
any, that happen regularly throughout each quarter and not on one specific day
in each quarter. This will be done by assigning to each property, at the time it
is purchased, the month in which its independent appraisal will occur each year.
(ii) The independent appraisers selected by TIAA must be approved by the
Independent Fiduciary. (iii) The following would be among the factors generally
considered in the independent appraisals: ? description and condition of the
property ? regional and local market conditions ? current and projected
occupancy levels ? highest and best use of the property ? cost approach sales
comparison approach ? income approach including discounted cash flow analysis B.
Quarterly Reviews. TIAA’s staff will review each quarterly independent
appraisal, in conjunction with the Independent Fiduciary, prior to the value
reflected in that appraisal being recorded in the Account. (i) Appraisal
assumptions (e.g. discount rates and rates of inflation) will be reviewed and
revised as necessary. (ii) Occupancy levels, cash flow, etc. will be reviewed as
well as regional and local market conditions. C. Accruals. The Accumulation and
Liquidity Unit Values of the Account may change by a daily accrual of projected
income and expenses during a given month. The Annuity Unit values of the Account
may change on the last calendar day of each month by the accrual of projected
income and expenses for that month. 4. Special Adjustments. The value of a given
property could be adjusted at any time to reflect any immediate or significant
changes in value. 5. Limits and Supervision. A. The Independent Fiduciary
receives quarterly valuation reports from TIAA which detail Account activity.
The format of these reports will be developed with the Independent Fiduciary.
The Fiduciary will, therefore, be familiar with Account properties. B. Daily
accruals of income and expenses, as well as incremental adjustments in property
value (from quarterly updates), will be reported to the Independent Fiduciary as
they are included in the Unit value calculation. C. Material changes in value
(as described in D. below) will be approved by the Independent Fiduciary prior
to inclusion in a Unit Value calculation



--------------------------------------------------------------------------------



 
[ifsrercsigned20180223016.jpg]
1544609_6 D. TIAA cannot, without the prior approval of the Independent
Fiduciary, change the values of one or more properties if such changes would
exceed the following limits: (i) The adjustment would result in a 6 percent
increase or decrease in the value of a given property since the last external
appraisal of that property; (ii) The adjustments would result in a greater than
2 percent change in the value of the Account since the prior monthly valuation
date; or (iii) The adjustments would result in a greater than 4 percent change
in the value of the Account within any calendar quarter.



--------------------------------------------------------------------------------



 